Case 21-40512   Doc 34-3
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                  3 Page 1 ofPage
                                              2 32 of 44
Case 21-40512   Doc 34-3
                    18-2 Filed 05/13/21
                                 04/20/21 Entered 05/13/21
                                                  04/20/21 16:24:48
                                                           15:09:53   Desc Exhibit
                      2 - Stuart Declaration
                                  3 Page 2 ofPage
                                              2 33 of 44
